Cite as: 592 U. S. ____ (2021)            1

                   Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
  MARTIN ROGELIO LONGORIA v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
              No. 20–5715. Decided March 22, 2021

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE SOTOMAYOR, with whom JUSTICE
GORSUCH joins, respecting the denial of certiorari.
  Under §3E1.1(b) of the Federal Sentencing Guidelines, a
defendant whose offense level is 16 or greater may receive
a one-level reduction if he timely notifies the prosecution of
his intent to plead guilty, “thereby permitting the govern-
ment to avoid preparing for trial and permitting the gov-
ernment and the court to allocate their resources effi-
ciently.”      United States Sentencing Commission,
Guidelines Manual §3E1.1(b) (Nov. 2018). A district court
can award this reduction only “upon motion of the govern-
ment.” Ibid. The commentary to the Guidelines specifies
that the “government should not withhold such a motion
based on interests not identified in §3E1.1, such as whether
the defendant agrees to waive his or her right to appeal.”
§3E1.1, comment., n. 6.
  This petition implicates an important and longstanding
split among the Courts of Appeals over the proper interpre-
tation of §3E1.1(b). Most Circuits have determined that a
suppression hearing is not a valid basis for denying the re-
duction, reasoning that “preparation for a motion to sup-
press is not the same as preparation for a trial,” even if
“there is substantial overlap between the issues that will be
raised.” United States v. Marquez, 337 F. 3d 1203, 1212
(CA10 2003); see also 958 F. 3d 372, 376 (CA5 2020) (col-
lecting cases). A minority of Circuits have concluded other-
wise. See id., at 376. In this case, for example, the Fifth
Circuit accepted the Government’s refusal to move for a re-
2                 LONGORIA v. UNITED STATES

                     Statement of SOTOMAYOR, J.

duction after it had to prepare for a 1-day suppression hear-
ing, concluding that “ ‘a suppression hearing [could be] in
effect the substantive equivalent of a full trial.’ ” Id., at 378.
   The Sentencing Commission should have the opportunity
to address this issue in the first instance, once it regains a
quorum of voting members.* Cf. Braxton v. United States,
500 U. S. 344, 348 (1991). I write separately to emphasize
the need for clarification from the Commission. The effect
of a one-level reduction can be substantial. For the most
serious offenses, the reduction can shift the Guidelines
range by years, and even make the difference between a
fixed-term and a life sentence. The present disagreement
among the Courts of Appeals means that similarly situated
defendants may receive substantially different sentences
depending on the jurisdiction in which they are sentenced.
When the Commission is able, it should take steps to ensure
that §3E1.1(b) is applied fairly and uniformly.




——————
  *Currently, six of the seven voting members’ seats are vacant. The
votes of at least four members are required for the Commission to prom-
ulgate amendments to the Guidelines. See U. S. Sentencing Commis-
sion, Organization (Mar. 18, 2021), https://www.ussc.gov/about/who-we-
are/organization.